Title: To George Washington from John Hancock, 17 October 1777
From: Hancock, John
To: Washington, George

 

Sir,
York Town: Pennsylvania October 17th 1777.

I do myself the Honour to forward the enclosed Resolves in Obedience to the Commands of Congress, and shall only refer your Attention to them.
I congratulate you on the Success of our Arms in the Northern Department. Lest you should not have recieved an Account of the Particulars from Genl Gates, I do myself the Pleasure to forward you a Copy of his Letter to Congress together with the Inclosures. From the Character and Rank of the Prisoners, I am in Hopes the Victory is compleat, and that it will be the Means of giving a decisive Turn henceforth to our Affairs in that Quarter. With every Wish in your Favour, and with Sentiments of perfect Esteem & Respect, I have the Honour to be, Sir your most obed. & very hble Servt

John Hancock Presid.


I have this moment Recd your favr of 16th which I shall lay before Congress on Monday.

